          Case 1:15-cr-00161-AT Document 159 Filed 05/21/19 Page 1 of 1

                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: _________________
                                                                  DATE FILED: 5/21/2019


              -against-
                                                                        15 Cr. 161-5 (AT)

JASON THOMAS, a/k/a “Bad,”                                                   ORDER

                       Defendant.
ANALISA TORRES, District Judge:

        On May 15, 2019, the Court ordered the parties to file a letter by May 20, 2019 advising
the Court whether they intended to rely on their previously filed sentencing submissions. ECF
No. 157. Defendant failed to do so. Accordingly, by May 22, 2019, Defendant shall file a letter
advising the Court whether he intends to rely on his previously filed sentencing submission. If
Defendant does intend to rely on his previous submission, he should advise the Court how to
reconcile that submission with his counsel’s recent representation that Defendant is no longer
objecting to the facts in the Government’s submission.

       SO ORDERED.

Dated: May 21, 2019
       New York, New York
